DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

*EXAMINER’s NOTE*:
	This examiner’s amendment corrects a lack of antecedent basis of the phrase “…the in-loop filtering” caused by Applicant’s amendments submitted 06/21/2021. The issues caused by the amendment can be found on line 7 of claim 1, line 8 of claim 10, and lines 5 and 9 of claim 11.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

1. 	(currently amended):	An image decoding method comprising:
receiving a bitstream of an encoded image;
generating reconstructed data by reconstructing the encoded image;

information about a quantization parameter (QP) of the encoded image;
from among a first plurality of deep neural network (DNN) filter model candidates
trained to perform 
QP;
from among the second plurality of DNN filter model candidates, selecting a DNN filter
model based on another one of the information about the content type and the information about
the QP; and
performing the in-loop filtering by applying the reconstructed data to the selected DNN filter model,
wherein the information about the content type comprises information indicating a pixel
complexity and a degree of motion of the encoded image.

10. 	(currently amended):	An image decoding apparatus comprising:
a receiver configured to receive a bitstream of an encoded image; and
a decoder configured to:
generate reconstructed data by reconstructing the encoded image;
obtain, from the bitstream, information about a content type of the encoded image and
information about a quantization parameter (QP) of the encoded image;
from among a first plurality of deep neural network (DNN) filter model candidates
trained to perform 

from among the second plurality of DNN filter model candidates, selecting a DNN filter
model based on another one of the information about the content type and the information about
the QP; and
performing the in-loop filtering by applying the reconstructed data to the selected DNN filter model,
wherein the information about the content type comprises information indicating a pixel
complexity and a degree of motion of the encoded image.

11.	(currently amended):	An image encoding method comprising:
determining a content type of an input image and a quantization parameter (QP) of the
input image;
from among a first plurality of deep neural network (DNN) filter model candidates
trained to perform 
candidates based on one of the content type and the QP:
from among the second plurality of DNN filter model candidates, selecting a DNN filter
model based on another one of the content type and the QP;
generating the in-loop filtered data by applying, to the selected DNN filter model, reconstructed data of the input image reconstructed from encoded residual data;
generating prediction data by predicting the input image based on the in-loop filtered data
and generating residual data by using the input image and the prediction data;
generating a bitstream by encoding information about the content type and the residual
data; and

wherein the information about the content type comprises information indicating a pixel
complexity and a degree of motion of the input image.

Allowable Subject Matter
Claims 1-2, 4-12, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites in part:

“ …from among a first plurality of deep neural network (DNN) filter model candidates
trained to perform in-loop filtering, selecting a second plurality of DNN filter model candidates based on one of the information about the content type and the information about the
QP;
from among the second plurality of DNN filter model candidates, selecting a DNN filter
model based on another one of the information about the content type and the information about
the QP; and
performing the in-loop filtering by applying the reconstructed data to the selected DNN filter model…”

At least the cited limitations are not found in the prior art.

Similarly, these limitations of the independent claim 10 are not taught by the prior art.

Claim 11 recites in part:

“ … from among a first plurality of deep neural network (DNN) filter model candidates
trained to perform in-loop filtering, selecting a second plurality of DNN filter model
candidates based on one of the content type and the QP:
from among the second plurality of DNN filter model candidates, selecting a DNN filter
model based on another one of the content type and the QP;
generating the in-loop filtered data by applying, to the selected DNN filter model, reconstructed data of the input image reconstructed from encoded residual data;
generating prediction data by predicting the input image based on the in-loop filtered data
and generating residual data by using the input image and the prediction data;…”

At least the cited limitations are not found in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 8-11 of Applicant’s remarks, filed 06/21/2021, concerning the rejections of claims 1-2, 4-12, and 14-18 have been fully considered and are persuasive.  The rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/James M Anderson II/Primary Examiner, Art Unit 2425